WESTERFIELD, J.
Plaintiff alleges that she was injured by a fall caused by the negligence of defendant’s servants, in prematurely starting a street car, while she was in the act of alighting therefrom.
The defendant street railway company denies the negligence imputed to it, disclaiming all responsibility.
The trial court rendered judgment for defendant and dismissed plaintiff’s suit. Plaintiff has appealed.
Our consideration of the testimony has convinced us of the correctness of the judgment appealed from. There is some evidence in support of plaintiff’s position but the testimony preponderates to the effect that plaintiff fell after she had alighted from the street car and had walked some little distance towards her destination.
Under the circumstances, the judgment appealed from must be and it is hereby affirmed.